Citation Nr: 0517638	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  03-32 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1970.  The veteran's awards, among others, include 
the Purple Heart Medal, the Combat Infantryman's Badge, the 
Air Medal, the Parachute Badge, and the Bronze Star Medal 
with V device and one Oak Leaf Cluster.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In the November 2001 rating decision, in 
pertinent part, the RO granted service connection for PTSD 
and assigned a 30 percent rating for the disability.  The 
veteran's disagreement with the 30 percent rating led to this 
appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted in the Introduction, in its November 2001 rating 
decision the RO granted service connection for PTSD and 
assigned a 30 percent rating.  The veteran has variously 
argued that the rating should be from 50 to 70 percent, and 
the veteran's representative has argued that an evaluation of 
100 percent should be granted.  The claims file includes 
September 2001 and October 2001 reports from private 
psychologists, with one stating that the veteran's PTSD is 
severe, another stating that the veteran's PTSD symptoms 
alone would make him almost unemployable, and another with an 
Axis I diagnosis of PTSD and depression with a Global 
Assessment of Functioning (GAF) score of 25.  This is in 
contrast to the report of a VA compensation and pension 
examination in November 2001 wherein the psychologist also 
diagnosed the veteran has having chronic PTSD, but assigned a 
GAF score of 63.  

According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV), a GAF score of 71 to 80 is assigned in 
situation where if symptoms are present, they are transient 
and expectable reactions to psychological stressors (e.g., 
difficulty concentrating after family argument); there is no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).  A GAF score of 61 to 70 signifies some mild 
symptoms (e.g., depressed mood and mild insomnia) OR some 
difficulty in social occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  A GAF score of 51 to 60 
signifies moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks), OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF of 41 to 50 signifies serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 31 to 40 signifies some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing in school).  A 
GAF score of 21 to 30 signifies behavior that is considerably 
influenced by delusions or hallucinations OR serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  See 
38 C.F.R. § 4.125. 

In view of the disparity in assessments and GAF scores made 
by private examiners versus the VA examiner in 2001 and 
noting that in VA outpatient records dated in 2004 the 
veteran's treating psychiatrist consistently reported a GAF 
score of 40 associated with the veteran's PTSD, it is the 
opinion of the Board that an additional VA examination that 
takes into account the entire record during the rating period 
would facilitate its decision in this appeal.  

The Board further notes that the veteran submitted the 2004 
VA treatment records directly to the Board in June 2004.  The 
Board received the records within 90 days of the RO's 
certification of the appeal to the Board, but the veteran did 
not include a waiver of consideration of the evidence by the 
RO.  The provisions of 38 C.F.R. § 20.1304 require that such 
evidence, as it is pertinent to the veteran's appeal, must be 
referred to the agency of original jurisdiction for review, 
unless this procedural right is waived by the veteran or his 
representative or unless the Board determines that the 
benefit may be fully allowed without such referral.  See 69 
Fed. Reg. 53808 (Sept. 3, 2004).  Further, the Board has 
procedures in place for preparation of waiver solicitation 
letters.  See Chairman's Memorandum No. 01-05-09.  The Board 
notes, however, that the veteran has subsequently requested 
that additional VA treatment records be obtained.  His 
representative has stated specifically that the veteran does 
not waive RO consideration of the evidence and requests that 
the Board remand the case.  This will be done.  

Accordingly, the claim is REMANDED to the AMC for the 
following actions:  

1.  The AMC should contact the veteran 
and request that he identify the names, 
addresses and approximate dates of 
treatment of all health care providers, 
VA and non-VA, from which he has received 
treatment or evaluation for PTSD from 
October 2001 to the present.  With 
authorization from the veteran, the AMC 
should obtain and associate with the 
claims file evidence identified by the 
veteran that has not been secured 
previously.  In any event, the AMC should 
obtain and associate with the claims file 
all VA treatment records for the veteran 
from the VA outpatient clinic in Grand 
Rapids, Michigan, including mental health 
clinic records, dated from August 2004 to 
the present.  

The AMC should request that the veteran 
provide any evidence in his possession 
that pertains to his claim. 

2.  Thereafter, the AMC should arrange 
for a VA psychiatric examination of the 
veteran to determine the severity of his 
service-connected PTSD.  The examiner 
should describe fully the symptoms of the 
veteran's PTSD.  The examiner should 
state specifically whether the veteran's 
PTSD causes occupational and social 
impairment with occasional decrease in 
work efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally functioning 
satisfactorily, with routine behavior, 
self-care and conversation normal), due 
to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events).  

The examiner should also state 
specifically whether the veteran's PTSD 
causes occupational and social impairment 
with reduced reliability and productivity 
and whether the symptoms causing the 
impairment include symptoms such as:  
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances 
of motivation and mood; difficulty in 
establishing effective work and social 
relationships.  

The examiner should, in addition, state 
specifically whether the veteran's PTSD 
causes occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, or mood, 
and whether the symptoms causing the 
impairment include symptoms such as:  
suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or worklike setting); 
inability to establish and maintain 
effective relationships.  

The examiner should state specifically 
whether the veteran's PTSD causes total 
occupational and social impairment, due 
to such symptoms as:  gross impairment in 
thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

The examiner should discuss the above and 
whether, at any time since October 2001, 
the symptomatology due to PTSD has varied 
in severity.

The rationale for all opinions should be 
explained fully by the examiner.  

The examiner is to provide a multi-axial 
assessment, including the assignment of a 
GAF score; an explanation of what the 
score represents; and the portion of the 
score representing impairment due solely 
to the service-connected PTSD.  The 
examiner should assess the extent of the 
veteran's occupational and social 
impairment due solely to PTSD 
symptomatology.  A complete rationale 
should be provided for any opinion 
offered.  

The claims file must be provided to the 
examiner for review of pertinent 
documents and that it was reviewed should 
be noted in the examination report.  

3.  Then, after undertaking any 
additional development deemed warranted 
by the state of the record at that time, 
the AMC, with consideration of the 
possibility of staged ratings, should 
readjudicate entitlement to an initial 
rating in excess of 30 percent for the 
veteran's service-connected PTSD.  See 
Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

4.  If the benefit sought on appeal 
remains denied, the AMC should issue a 
supplemental statement of the case that 
addresses all evidence added to the 
record since the April 2004 supplemental 
statement of the case, and the veteran 
and his representative should be provided 
an appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this claim.  The veteran need take no action until 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


